Exhibit 10.7

 

 

 

ASSET REPRESENTATIONS REVIEW AGREEMENT

VOLKSWAGEN AUTO LEASE TRUST 2019-A,

as Issuer

and

VW CREDIT, INC.,

as Servicer

and

CLAYTON FIXED INCOME SERVICES LLC,

as Asset Representations Reviewer

 

 

Dated as of October 4, 2019

 

 

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I. USAGE AND DEFINITIONS

     1  

Section 1.01

  Usage and Definitions      1  

Section 1.02

  Definitions      2  

ARTICLE II. ENGAGEMENT; ACCEPTANCE

     3  

Section 2.01

  Engagement; Acceptance      3  

Section 2.02

  Confirmation of Status      3  

ARTICLE III. ASSET REPRESENTATIONS REVIEW PROCESS

     3  

Section 3.01

  Review Notices and Identification of Subject Leases      3  

Section 3.02

  Review Materials      4  

Section 3.03

  Performance of Reviews      4  

Section 3.04

  Review Report      5  

Section 3.05

  Review Representatives      6  

Section 3.06

  Dispute Resolution      6  

Section 3.07

  Limitations on Review Obligations      6  

ARTICLE IV. ASSET REPRESENTATIONS REVIEWER

     7  

Section 4.01

  Representations, Warranties and Covenants of the Asset Representations
Reviewer      7  

Section 4.02

  Fees and Expenses      8  

ARTICLE V. OTHER MATTERS PERTAINING TO THE ASSET REPRESENTATIONS REVIEWER

     9  

Section 5.01

  Limitation on Liability      9  

Section 5.02

  Indemnification by Servicer      9  

Section 5.03

  Indemnification by Asset Representations Reviewer      9  

Section 5.04

  Inspections of Asset Representations Reviewer      10  

Section 5.05

  Delegation of Obligations      10  

ARTICLE VI. TREATMENT OF CONFIDENTIAL INFORMATION

     10  

Section 6.01

  Confidential Information      10  

Section 6.02

  Personally Identifiable Information      12  

ARTICLE VII. REMOVAL, RESIGNATION

     14  

Section 7.01

  Eligibility of the Asset Representations Reviewer      14  

Section 7.02

  Resignation and Removal of Asset Representations Reviewer      14  

Section 7.03

  Successor Asset Representations Reviewer      15  

Section 7.04

  Merger, Consolidation or Succession      15  

ARTICLE VIII. OTHER AGREEMENTS

     15  

Section 8.01

  Independence of the Asset Representations Reviewer      15  

Section 8.02

  No Petition      16  

Section 8.03

  Limitation of Liability of Owner Trustee      16  

Section 8.04

  Termination of Agreement      17  

 

i



--------------------------------------------------------------------------------

ARTICLE IX. MISCELLANEOUS PROVISIONS

     17  

Section 9.01

  Amendments      17  

Section 9.02

  Assignment; Benefit of Agreement; Third Party Beneficiaries      18  

Section 9.03

  Notices      18  

Section 9.04

  GOVERNING LAW      18  

Section 9.05

  Submission to Jurisdiction; Waiver of Jury Trial      18  

Section 9.06

  No Waiver; Remedies      19  

Section 9.07

  Severability      19  

Section 9.08

  Headings      19  

Section 9.09

  Counterparts      19  

Schedule A – Representations and Warranties, Review Materials and Tests

 

ii



--------------------------------------------------------------------------------

This ASSET REPRESENTATIONS REVIEW AGREEMENT (this “Agreement”), is entered into
as of October 4, 2019, by and among VOLKSWAGEN AUTO LEASE TRUST 2019-A, a
Delaware statutory trust, as issuer (the “Issuer”), VW CREDIT, INC., a Delaware
corporation (“VCI”), as servicer (in such capacity, the “Servicer”), and CLAYTON
FIXED INCOME SERVICES LLC, a Delaware limited liability company, as asset
representations reviewer (the “Asset Representations Reviewer”).

WHEREAS, in the regular course of business, motor vehicle dealers in the
Volkswagen and Audi network of dealers have assigned closed-end retail lease
contracts and the related leased vehicles to VW Credit Leasing, Ltd., as
origination trust (the “Origination Trust”);

WHEREAS, in connection with a securitization transaction sponsored by VCI, the
Origination Trust established a special unit of beneficial interest (the “SUBI”)
and allocated to the SUBI certain leases and related leased vehicles owned by
the Origination Trust, which are represented by a SUBI certificate representing
a beneficial interest in that SUBI (the “2019-A SUBI Certificate”);

WHEREAS, the Origination Trust issued the 2019-A SUBI Certificate to VCI, as UTI
Beneficiary, and VCI sold the 2019-A SUBI Certificate to Volkswagen Auto
Lease/Loan Underwritten Funding, LLC (the “Transferor”), which in turn resold
the 2019-A SUBI Certificate to the Issuer pursuant to a SUBI Transfer Agreement,
in exchange for the Notes and Certificates issued by the Issuer;

WHEREAS, the Issuer has granted a security interest in the 2019-A SUBI
Certificate to the Indenture Trustee, for the benefit of the Holders of Notes,
as security for the Notes issued by the Issuer under the Indenture;

WHEREAS, the Issuer will engage the Asset Representations Reviewer to perform
reviews of certain Leases for compliance with certain representations and
warranties made with respect thereto; and

WHEREAS, the Asset Representations Reviewer desires to perform such reviews of
Leases in accordance with the terms of this Agreement.

NOW, THEREFORE, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto, intending to be legally bound hereby,
agree as follows:

ARTICLE I.

USAGE AND DEFINITIONS

Section 1.01 Usage and Definitions.

Except as otherwise defined herein or as the context may otherwise require,
capitalized terms used but not otherwise defined herein are defined in Appendix
A to the Indenture, dated as of the date hereof (as from time to time amended,
supplemented or otherwise modified and in effect, the “Indenture”) between the
Issuer and the Indenture Trustee, which also contains rules as to usage that are
applicable herein.



--------------------------------------------------------------------------------

Section 1.02 Definitions.

Whenever used in this Agreement, the following words and phrases shall have the
following meanings:

“Annual Fee” has the meaning stated in Section 4.02(a).

“Asset Review” means the completion by the Asset Representations Reviewer of the
testing procedures for each Test and for each Subject Lease as further described
in Section 3.03.

“Confidential Information” has the meaning stated in Section 6.01(b).

“Eligible Representations” shall mean those representations identified on
Schedule A attached hereto.

“Information Recipients” has the meaning stated in Section 6.01(a).

“Indemnified Person” has the meaning stated in Section 4.05(a).

“Indenture” means the Indenture, dated as of October 4, 2019, between the Issuer
and the Indenture Trustee, as the same may be amended, supplemented or modified
from time to time.

“Indenture Trustee” means Citibank, N.A., a national banking association, as
indenture trustee under the Indenture, and any successor thereto.

“Issuer PII” has the meaning stated in Section 6.02(a).

“Personally Identifiable Information” or “PII” has the meaning stated in
Section 6.02(a).

“Review Fee” has the meaning stated in Section 4.02(b).

“Review Materials” means the documents, data, and other information required for
each Test listed under “Documents” in Schedule A attached hereto.

“Review Notice” means a notice delivered to the Asset Representations Reviewer
by the Indenture Trustee pursuant to Section 7.5(b) of the Indenture.

“Review Report” means, for an Asset Review, the report of the Asset
Representations Reviewer prepared according to Section 3.04.

“Test” has the meaning stated in Section 3.03(a).

“Test Complete” has the meaning stated in Section 3.03(c).

“Test Fail” has the meaning stated in Section 3.03(a).

 

2



--------------------------------------------------------------------------------

“Test Incomplete” has the meaning stated in Section 3.03(a).

“Test Pass” has the meaning stated in Section 3.03(a).

“Underwriter” means J.P. Morgan Securities LLC, in its capacity as underwriter
and as representative of the underwriters pursuant to the underwriting
agreement, dated as of October 1, 2019, among the Underwriter, VCI and the
Transferor.

ARTICLE II.

ENGAGEMENT; ACCEPTANCE

Section 2.01 Engagement; Acceptance.

The Issuer hereby engages Clayton Fixed Income Services LLC to act as the Asset
Representations Reviewer for the Issuer. Clayton Fixed Income Services LLC
accepts the engagement and agrees to perform the obligations of the Asset
Representations Reviewer on the terms stated in this Agreement.

Section 2.02 Confirmation of Status.

The parties confirm that the Asset Representations Reviewer is not responsible
for (a) reviewing the Leases for compliance with the representations and
warranties under the Transaction Documents, except as described in this
Agreement, or (b) determining whether noncompliance with the representations or
warranties constitutes a breach of the Transaction Documents.

ARTICLE III.

ASSET REPRESENTATIONS REVIEW PROCESS

Section 3.01 Review Notices and Identification of Subject Leases.

(a) On receipt of a Review Notice from the Indenture Trustee according to
Section 7.5(b) of the Indenture, the Asset Representations Reviewer will start
an Asset Review. The Asset Representations Reviewer will not be obligated to
start an Asset Review until a Review Notice is received.

(b) Within 10 Business Days after receipt of a Review Notice, the Servicer will
deliver to the Asset Representations Reviewer, with a copy to the Indenture
Trustee, a list of the Subject Leases. The Asset Representations Reviewer will
not be obligated to start an Asset Review until a Review Notice and the related
list of Subject Leases is received. The Asset Representations Reviewer is not
obligated to verify (i) whether the Indenture Trustee properly determined that a
Review Notice was required or (ii) the accuracy or completeness of the list of
Subject Leases provided by the Servicer.

 

3



--------------------------------------------------------------------------------

Section 3.02 Review Materials.

(a) Access to Review Materials. The Servicer will render reasonable assistance
to the Asset Representations Reviewer to facilitate the Asset Review. The
Servicer will give the Asset Representations Reviewer access to the Review
Materials for all of the Subject Leases within 60 calendar days after receipt of
the Review Notice in one or more of the following ways in the Servicer’s
reasonable discretion: (i) by electronic posting to a password-protected website
to which the Asset Representations Reviewer has access, (ii) by providing
originals or photocopies at an office of the Servicer during normal business
hours upon reasonable prior written notice in connection with the Asset Review
or (iii) in another manner agreed by the Servicer and the Asset Representations
Reviewer. The Servicer may redact or remove Personally Identifiable Information
from the Review Materials so long as all information in the Review Materials
necessary for the Asset Representations Reviewer to complete the Asset Review
remains intact and unchanged. The Asset Representations Reviewer shall be
entitled to rely in good faith, without independent investigation or
verification, that the Review Materials are accurate and complete in all
material respects, and not misleading in any material respect.

(b) Missing or Insufficient Review Materials. The Asset Representations Reviewer
will review the Review Materials to determine if any Review Materials are
missing or insufficient for the Asset Representations Reviewer to perform any
Test. If the Asset Representations Reviewer reasonably determines any missing or
insufficient Review Materials, the Asset Representations Reviewer will notify
the Servicer promptly, and in any event no less than 20 calendar days before
completing the Asset Review. The Servicer will use reasonable efforts to provide
the Asset Representations Reviewer access to the missing Review Materials or
other documents or information to correct the insufficiency within 15 calendar
days. If the missing Review Materials or other documents have not been provided
by the Servicer within 60 calendar days, the related Review Report will report a
Test Incomplete for each Test that requires use of the missing or insufficient
Review Materials.

Section 3.03 Performance of Reviews.

(a) Test Procedures. For an Asset Review, the Asset Representations Reviewer
will perform, for each Subject Lease, the procedures listed under “Procedures to
be Performed” in Schedule A attached hereto for each representation and warranty
being tested (each, a “Test”) using the Review Materials listed in Schedule A
for each such Test For each Test and Subject Lease, the Asset Representations
Reviewer will determine in its reasonable judgment (i) if the Test has been
satisfied (a “Test Pass”), (ii) if the Test has not been satisfied (a “Test
Fail”) or (iii) if the Test could not be conducted as a result of missing or
incomplete Review Materials (a “Test Incomplete”). The Asset Representations
Reviewer will use such determination for all Subject Receivables that are
subject to the same Test.

(b) Review Period. The Asset Representations Reviewer will complete the Asset
Review within 60 calendar days of receiving access to the Review Materials.
However, if additional Review Materials are provided to the Asset
Representations Reviewer as described in Section 3.02(b), the Asset Review
period will be extended for an additional 30 calendar days.

 

4



--------------------------------------------------------------------------------

(c) Completion of Review for Certain Subject Leases. Following the delivery of
the list of the Subject Leases and before the delivery of the Review Report by
the Asset Representations Reviewer, the Servicer may notify the Asset
Representations Reviewer if a Subject Lease is pre-paid in full by the Obligor
or reallocated from the Transaction SUBI Portfolio by the Servicer in accordance
with the terms of the Transaction Documents. On receipt of such notice, the
Asset Representations Reviewer will immediately terminate all Tests of the
related Subject Lease, and the Asset Review of such Subject Leases will be
considered complete (a “Test Complete”). In this case, the related Review Report
will indicate a Test Complete for such Subject Lease and the related reason.

(d) Previously Reviewed Leases; Duplicative Tests. If any Subject Lease was
included in a prior Asset Review, the Asset Representations Reviewer will not
conduct additional Tests on such Subject Lease, but will include the previously
reported Test results in the Review Report for the current Asset Review. If the
same Test is required for more than one representation and warranty, the Asset
Representations Reviewer will only perform the Test once for each Subject Lease,
but will report the results of the Test for each applicable representation and
warranty on the Review Report.

(e) Termination of Review. If an Asset Review is in process and the Notes will
be paid in full on the next Payment Date, the Servicer will notify the Asset
Representations Reviewer and the Indenture Trustee no less than 10 calendar days
before that Payment Date. On receipt of such notice, the Asset Representations
Reviewer will terminate the Asset Review immediately and will not be obligated
to deliver a Review Report.

(f) Review Systems; Personnel. The Asset Representations Reviewer will maintain
business process management and/or other systems necessary to ensure that it can
perform each Test and, on execution of this Agreement, will load each Test into
these systems. The Asset Representations Reviewer will ensure that these systems
allow for each Subject Lease and the related Review Materials to be individually
tracked and stored as contemplated by this Agreement. The Asset Representations
Reviewer will maintain adequate staff that is properly trained to conduct Asset
Reviews as required by this Agreement.

Section 3.04 Review Report.

Within 10 calendar days after the end of the applicable Asset Review period
under Section 3.03(b), the Asset Representations Reviewer will deliver to the
Issuer, the Servicer, and the Indenture Trustee a Review Report indicating for
each Subject Lease whether there was a Test Pass, Test Incomplete, Test Fail or
Test Complete for each related Test. For each Test Fail or Test Complete, the
Review Report will indicate the related reason. The Review Report will contain
the findings and conclusions of the Asset Representations Reviewer with respect
to the Asset Review, and will be included in the Issuer’s Form 10-D report for
the Collection Period in which the Review Report is received. The Asset
Representations Reviewer will ensure that the Review Report does not contain any
PII. On reasonable request of the Servicer, the Asset Representations Reviewer
will provide additional details on the Test results.

 

5



--------------------------------------------------------------------------------

Section 3.05 Review Representatives.

(a) Servicer Representative. The Servicer will designate one or more
representatives who will be available to assist the Asset Representations
Reviewer in performing the Asset Review, including responding to requests and
answering questions from the Asset Representations Reviewer about access to
Review Materials on the Servicer’s originations, leases or other systems,
obtaining missing or insufficient Review Materials and/or providing
clarification of any Review Materials or Tests.

(b) Asset Representations Review Representative. The Asset Representations
Reviewer will designate one or more representatives who will be available to the
Issuer and the Servicer during the performance of an Asset Review.

(c) Questions About Review. The Asset Representations Reviewer will make
appropriate personnel available to respond in writing to written questions or
requests for clarification of any Review Report from the Indenture Trustee or
the Servicer until the earlier of (i) the payment in full of the Notes and
(ii) one year after the delivery of the subject Review Report. The Asset
Representations Reviewer will not be obligated to respond to questions or
requests for clarification from Noteholders or any other Person and will direct
such Persons to submit written questions or requests to the Servicer.

Section 3.06 Dispute Resolution.

If a Subject Lease that was the subject of an Asset Review becomes the subject
of a dispute resolution proceeding under Section 11.27 of the Indenture, the
Asset Representations Reviewer will participate in the dispute resolution
proceeding on request of a party to the proceeding. The reasonable out-of-pocket
expenses of the Asset Representations Reviewer for its participation in any
dispute resolution proceeding will be considered expenses of the Requesting
Party for the dispute resolution and will be paid by a party to the dispute
resolution as determined by the mediator or arbitrator for the dispute
resolution according to Section 11.27 of the Indenture. If not paid by a party
to the dispute resolution, the expenses will be reimbursed according to
Section 4.02(c) of this Agreement.

Section 3.07 Limitations on Review Obligations.

(a) Review Process Limitations. The Asset Representations Reviewer will have no
obligation (i) to determine whether a Delinquency Trigger has occurred or
whether the required percentage of Noteholders has voted to direct an Asset
Review under the Indenture, (ii) to determine which Leases are subject to an
Asset Review, (iii) to obtain or confirm the validity of the Review Materials,
(iv) to obtain missing or insufficient Review Materials except as specifically
described herein,(v) to take any action or cause any other party to take any
action under any of the Transaction Documents to enforce any remedies for
breaches of representations or warranties about the Subject Leases, (vi) to
determine the reason for the delinquency of any Subject Lease, the
creditworthiness of any Obligor, the overall quality of any Subject Lease or the
compliance by the Servicer with its covenants with respect to the servicing of
any Subject Lease, or (vii) to establish cause, materiality or recourse for any
failed Test as described in Section 3.03.

 

6



--------------------------------------------------------------------------------

(b) Maintenance of Review Materials. The Asset Representations Reviewer will
maintain copies of any Review Materials, Review Reports and other documents
relating to an Asset Review, including internal correspondence and work papers,
until the earlier of (i) two years after the delivery of any Review Report or
(ii) the repayment of the Notes in full.

ARTICLE IV.

ASSET REPRESENTATIONS REVIEWER

Section 4.01 Representations, Warranties and Covenants of the Asset
Representations Reviewer.

The Asset Representations Reviewer hereby makes the following representations,
warranties and covenants as of the Closing Date:

(a) Organization and Qualification. The Asset Representations Reviewer is duly
organized and validly existing as a limited liability company in good standing
under the laws of State of Delaware. The Asset Representations Reviewer is
qualified as a foreign limited liability company in good standing and has
obtained all necessary licenses and approvals in all jurisdictions in which the
ownership or lease of its properties or the conduct of its activities requires
the qualification, license or approval, unless the failure to obtain the
qualifications, licenses or approvals would not reasonably be expected to have a
material adverse effect on the Asset Representations Reviewer’s ability to
perform its obligations under this Agreement.

(b) Power, Authority and Enforceability. The Asset Representations Reviewer has
the power and authority to execute, deliver and perform its obligations under
this Agreement. The Asset Representations Reviewer has authorized the execution,
delivery and performance of this Agreement. This Agreement is the legal, valid
and binding obligation of the Asset Representations Reviewer enforceable against
the Asset Representations Reviewer, except as may be limited by insolvency,
bankruptcy, reorganization or other laws relating to the enforcement of
creditors’ rights or by general equitable principles.

(c) No Conflicts and No Violation. The completion of the transactions
contemplated by this Agreement and the performance of the Asset Representations
Reviewer’s obligations under this Agreement will not (i) conflict with, or be a
breach or default under, any indenture, loan agreement, guarantee or similar
document under which the Asset Representations Reviewer is a debtor or
guarantor, (ii) result in the creation or imposition of a Lien on the properties
or assets of the Asset Representations Reviewer under the terms of any
indenture, loan agreement, guarantee or similar document, (iii) violate the
organizational documents of the Asset Representations Reviewer or (iv) violate a
law or, to the Asset Representations Reviewer’s knowledge, an order, rule or
regulation of a federal or State court, regulatory body, administrative agency
or other governmental instrumentality having jurisdiction over the Asset
Representations Reviewer or its property that applies to the Asset
Representations Reviewer, which, in each case, would reasonably be expected to
have a material adverse effect on the Asset Representations Reviewer’s ability
to perform its obligations under this Agreement.

 

7



--------------------------------------------------------------------------------

(d) No Proceedings. To the Asset Representations Reviewer’s knowledge, there are
no proceedings or investigations pending or threatened in writing before a
federal or State court, regulatory body, administrative agency or other
governmental instrumentality having jurisdiction over the Asset Representations
Reviewer or its properties (i) asserting the invalidity of this Agreement,
(ii) seeking to prevent the completion of the transactions contemplated by this
Agreement or (iii) seeking any determination or ruling that would reasonably be
expected to have a material adverse effect on the Asset Representations
Reviewer’s ability to perform its obligations under, or the validity or
enforceability of, this Agreement.

(e) Eligibility. The Asset Representations Reviewer meets the eligibility
requirements in Section 7.01, and will notify the Issuer and the Servicer
promptly if it no longer meets, or reasonably expects that it will no longer
meet, the eligibility requirements in Section 7.01.

Section 4.02 Fees and Expenses.

(a) Annual Fee. The Servicer will pay the Asset Representations Reviewer, as
compensation for its activities under this Agreement, an annual fee of $5,000.00
(the “Annual Fee”). The Annual Fee will be payable by the Servicer on the
Closing Date and on each anniversary thereof until this Agreement is terminated;
provided, that in the year in which all Notes are paid in full, the Annual Fee
shall be reduced pro rata by an amount equal to the days of the year in which
the Notes are no longer outstanding.

(b) Review Fee. Following the completion of an Asset Review and the delivery of
the related Review Report pursuant to Section 3.04, or the termination of an
Asset Review according to Section 3.03(e), and the delivery to the Indenture
Trustee and the Servicer of a detailed invoice, the Asset Representations
Reviewer will be entitled to a fee of $200.00 for each Subject Lease for which
the Asset Review was started (the “Review Fee”). However, no Review Fee will be
charged for any Subject Lease which was included in a prior Asset Review or for
which no Tests were completed prior to the Asset Representations Reviewer being
notified of a termination of the Asset Review according to Section 3.03(e) or
due to missing or insufficient Review Materials under Section 3.02(b).

(c) Dispute Resolution Expenses. If the Asset Representations Reviewer
participates in a dispute resolution proceeding under Section 3.06 of this
Agreement and its reasonable out-of-pocket expenses for participating in the
proceeding are not paid by a party to the dispute resolution within 90 days
after the end of the proceeding, the Servicer will reimburse the Asset
Representations Reviewer for such expenses upon receipt of a detailed invoice.

(d) Reimbursement of Expenses. The Servicer shall reimburse the Asset
Representations Reviewer for all reasonable out-of-pocket expenses incurred or
made by it, in addition to the compensation for its services. Such expenses
shall include the reasonable compensation and expenses, disbursements and
advances of the Asset Representations Reviewer’s agents, counsel, accountants
and experts.

 

8



--------------------------------------------------------------------------------

(e) Payment of Invoices. The Asset Representations Reviewer will issue invoices
to the Servicer at the notices address set forth on Schedule II of the Indenture
and Servicer shall pay all invoices submitted by the Asset Representations
Reviewer within 30 days following the receipt by the Servicer. Any amounts
payable by the Servicer to the Asset Representations Reviewer pursuant to this
Section 4.02 that have been outstanding for at least 30 days shall be paid on
the Payment Date related to the Collection Period in which such 30th day occurs,
in accordance with Sections 8.4(a) or 5.4(b) of the Indenture, as applicable.

ARTICLE V.

OTHER MATTERS PERTAINING TO THE ASSET REPRESENTATIONS REVIEWER

Section 5.01 Limitation on Liability.

The Asset Representations Reviewer will not be liable to any Person for any
action taken, or not taken, in good faith under this Agreement or for errors in
judgment. However, the Asset Representations Reviewer will be liable for its
willful misconduct, bad faith, breach of this Agreement or negligence in
performing its obligations under this Agreement. In no event will the Asset
Representations Reviewer be liable for special, indirect or consequential losses
or damages (including lost profit), even if the Asset Representations Reviewer
has been advised of the likelihood of the loss or damage and regardless of the
form of action.

Section 5.02 Indemnification by Servicer.

The Servicer shall indemnify the Asset Representations Reviewer against any and
all loss, liability or expense (including reasonable attorneys’ fees) incurred
by it in connection with the administration of this Agreement and the
performance of its duties hereunder. The Asset Representations Reviewer shall
notify the Servicer promptly of any claim for which it may seek indemnity.
Failure by the Asset Representations Reviewer to so notify the Servicer shall
not relieve the Servicer of its obligations hereunder. The Servicer shall defend
any such claim, and the Asset Representations Reviewer may have separate counsel
and the Servicer shall pay the fees and expenses of such counsel. The Servicer
shall not reimburse any expense or indemnify against any loss, liability or
expense incurred by the Asset Representations Reviewer arising out of or
resulting from the Asset Representations Reviewer’s own bad faith, negligence,
willful misfeasance or breach of this Agreement. The Servicer’s obligations
under this Section 5.02 will survive the termination of this Agreement, the
termination of the Issuer and the resignation or removal of the Asset
Representations Reviewer.

Section 5.03 Indemnification by Asset Representations Reviewer.

The Asset Representations Reviewer will indemnify each of the Issuer, the
Transferor, the Servicer, the Administrator, the Owner Trustee and the Indenture
Trustee and their respective directors, officers, employees and agents for all
fees, expenses (including reasonable attorneys’ fees and expenses), losses,
damages and liabilities, including legal fees and expenses incurred in
connection with the enforcement by such Person of an indemnification or other
obligation of the Asset Representations Reviewer, resulting from (a) the willful
misconduct, bad faith or negligence of the Asset Representations Reviewer in
performing its obligations under this Agreement and (b) the Asset
Representations Reviewer’s breach of any of its representations or warranties in
this Agreement. The Asset Representations Reviewer’s obligations under this
Section 4.04 will survive the termination of this Agreement, the termination of
the Issuer and the resignation or removal of the Asset Representations Reviewer.

 

9



--------------------------------------------------------------------------------

Section 5.04 Inspections of Asset Representations Reviewer.

The Asset Representations Reviewer agrees that, with reasonable advance notice
not more than once during any year, it will permit authorized representatives of
the Issuer or the Servicer, during the Asset Representations Reviewer’s normal
business hours, to examine and review the books of account, records, reports and
other documents and materials of the Asset Representations Reviewer relating to
(a) the performance of the Asset Representations Reviewer’s obligations under
this Agreement, (b) payments of fees and expenses of the Asset Representations
Reviewer for its performance and (c) a claim made by the Asset Representations
Reviewer under this Agreement. In addition, the Asset Representations Reviewer
will permit the Issuer’s or the Servicer’s representatives to make copies and
extracts of any of those documents and to discuss them with the Asset
Representations Reviewer’s officers and employees. Each of the Issuer and the
Servicer will, and will cause its authorized representatives to, hold in
confidence the information except if disclosure may be required by law or if the
Issuer or the Servicer reasonably determines that it is required to make the
disclosure under this Agreement or the other Transaction Documents. The Asset
Representations Reviewer will maintain all relevant books, records, reports and
other documents and materials for a period of at least two years after the
termination of its obligations under this Agreement.

Section 5.05 Delegation of Obligations.

The Asset Representations Reviewer may not delegate or subcontract its
obligations under this Agreement to any Person without the consent of the Issuer
and the Servicer.

ARTICLE VI.

TREATMENT OF CONFIDENTIAL INFORMATION

Section 6.01 Confidential Information.

(a) Treatment. The Asset Representations Reviewer agrees to hold and treat
Confidential Information given to it under this Agreement in confidence and
under the terms and conditions of this Article VI, and will implement and
maintain safeguards to further assure the confidentiality of the Confidential
Information. The Confidential Information will not, without the prior consent of
the Issuer and the Servicer, be disclosed or used by the Asset Representations
Reviewer, or its officers, directors, employees, agents, representatives or
affiliates, including legal counsel (collectively, the “Information Recipients”)
other than for the purposes of performing Reviews of Subject Leases or
performing its obligations under this Agreement. The Asset Representations
Reviewer agrees that it will not, and will cause its Affiliates to not
(i) purchase or sell securities issued by VCI or its Affiliates or special
purpose entities on the basis of Confidential Information or (ii) use the
Confidential Information for the preparation of research reports, newsletters or
other publications or similar communications.

 

10



--------------------------------------------------------------------------------

(b) Definition. “Confidential Information” means oral, written and electronic
materials (irrespective of its source or form of communication) furnished
before, on or after the date of this Agreement to the Asset Representations
Reviewer for the purposes contemplated by this Agreement, including:

(i) lists of Subject Leases and any related Review Materials;

(ii) origination and servicing guidelines, policies and procedures, and form
contracts; and

(iii) notes, analyses, compilations, studies or other documents or records
prepared by the Servicer, which contain information supplied by or on behalf of
the Servicer or its representatives.

However, Confidential Information will not include information that (A) is or
becomes generally available to the public other than as a result of disclosure
by the Information Recipients, (B) was available to, or becomes available to,
the Information Recipients on a non-confidential basis from a Person or entity
other than the Issuer or the Servicer before its disclosure to the Information
Recipients who, to the knowledge of the Information Recipient is not bound by a
confidentiality agreement with the Issuer or the Servicer and is not prohibited
from transmitting the information to the Information Recipients, (C) is
independently developed by the Information Recipients without the use of the
Confidential Information, as shown by the Information Recipients’ files and
records or other evidence in the Information Recipients’ possession or (D) the
Issuer or the Servicer provides permission to the applicable Information
Recipients to release.

(c) Protection. The Asset Representations Reviewer will use best efforts to
protect the secrecy of and avoid disclosure and unauthorized use of Confidential
Information, including those measures that it takes to protect its own
confidential information and not less than a reasonable standard of care. The
Asset Representations Reviewer acknowledges that Personally Identifiable
Information is also subject to the additional requirements in Section 6.02.

(d) Disclosure. If the Asset Representations Reviewer is required by applicable
law, regulation, rule or order issued by an administrative, governmental,
regulatory or judicial authority to disclose part of the Confidential
Information, it may disclose the Confidential Information. However, before a
required disclosure, the Asset Representations Reviewer, if permitted by law,
regulation, rule or order, will use its reasonable efforts to provide the Issuer
and the Servicer with notice of the requirement and will cooperate, at the
Servicer’s expense, in the Issuer’s and the Servicer’s pursuit of a proper
protective order or other relief for the disclosure of the Confidential
Information. If the Issuer or the Servicer is unable to obtain a protective
order or other proper remedy by the date that the information is required to be
disclosed, the Asset Representations Reviewer will disclose only that part of
the Confidential Information that it is advised by its legal counsel it is
legally required to disclose.

(e) Responsibility for Information Recipients. The Asset Representations
Reviewer will be responsible for a breach of this Section 6.01 by its
Information Recipients.

 

11



--------------------------------------------------------------------------------

(f) Violation. The Asset Representations Reviewer agrees that a violation of
this Agreement may cause irreparable injury to the Issuer and the Servicer and
the Issuer and the Servicer may seek injunctive relief in addition to legal
remedies. If an action is initiated by the Issuer or the Servicer to enforce
this Section 6.01, the prevailing party will be reimbursed for its fees and
expenses, including reasonable attorney’s fees and expenses, incurred for the
enforcement.

Section 6.02 Personally Identifiable Information.

(a) Definitions. “Personally Identifiable Information” or “PII” means
information in any format about an identifiable individual, including, name,
address, phone number, e-mail address, account number(s), identification
number(s), vehicle identification number or “VIN,” any other actual or assigned
attribute associated with or identifiable to an individual and any information
that when used separately or in combination with other information could
identify an individual. “Issuer PII” means PII furnished by the Issuer, the
Servicer or their Affiliates to the Asset Representations Reviewer and PII
developed or otherwise collected or acquired by the Asset Representations
Reviewer in performing its obligations under this Agreement.

(b) Use of Issuer PII. The Issuer does not grant the Asset Representations
Reviewer any rights to Issuer PII except as provided in this Agreement. The
Asset Representations Reviewer will use Issuer PII only to perform its
obligations under this Agreement or as specifically directed in writing by the
Issuer and will only reproduce Issuer PII to the extent necessary for these
purposes. The Asset Representations Reviewer must comply with all laws
applicable to PII, Issuer PII and the Asset Representations Reviewer’s business,
including any legally required codes of conduct, including those relating to
privacy, security and data protection. The Asset Representations Reviewer will
protect and secure Issuer PII. The Asset Representations Reviewer will implement
privacy or data protection policies and procedures that comply with applicable
law and this Agreement. The Asset Representations Reviewer will implement and
maintain reasonable and appropriate practices, procedures and systems, including
administrative, technical and physical safeguards to (i) protect the security,
confidentiality and integrity of Issuer PII, (ii) ensure against anticipated
threats or hazards to the security or integrity of Issuer PII, (iii) protect
against unauthorized access to or use of Issuer PII and (iv) otherwise comply
with its obligations under this Agreement. These safeguards include a written
data security plan, employee training, information access controls, restricted
disclosures, systems protections (e.g., intrusion protection, data storage
protection and data transmission protection) and physical security measures.

(c) Additional Limitations. In addition to the use and protection requirements
described in Section 6.02(b), the Asset Representations Reviewer’s disclosure of
Issuer PII is also subject to the following requirements:

(i) The Asset Representations Reviewer will not disclose Issuer PII to its
personnel or allow its personnel access to Issuer PII except (A) for the Asset
Representations Reviewer personnel who require Issuer PII to perform an Asset
Review, (B) with the prior consent of the Issuer or (C) as required by
applicable law. When permitted, the disclosure of or access to Issuer PII will
be limited to the specific information necessary for the individual to complete
the assigned task. The Asset Representations Reviewer will inform personnel with
access to Issuer PII of the confidentiality requirements in this Agreement and
train its personnel with access to Issuer PII on the proper use and protection
of Issuer PII; and

 

12



--------------------------------------------------------------------------------

(ii) The Asset Representations Reviewer will not sell, disclose, provide or
exchange Issuer PII with or to any third party without the prior consent of the
Issuer.

(d) Notice of Breach. The Asset Representations Reviewer will notify the Issuer
promptly in the event of an actual or reasonably suspected security breach,
unauthorized access, misappropriation or other compromise of the security,
confidentiality or integrity of Issuer PII and, where applicable, immediately
take action to prevent any further breach.

(e) Return or Disposal of Issuer PII. Except where return or disposal is
prohibited by applicable law, promptly on the earlier of the completion of the
Asset Review or the request of the Issuer, all Issuer PII in any medium in the
Asset Representations Reviewer’s possession or under its control will be
(i) destroyed in a manner that prevents its recovery or restoration or (ii) if
so directed by the Issuer, returned to the Issuer without the Asset
Representations Reviewer retaining any actual or recoverable copies, in both
cases, without charge to the Issuer. Where the Asset Representations Reviewer
retains Issuer PII, the Asset Representations Reviewer will limit the Asset
Representations Reviewer’s further use or disclosure of Issuer PII to that
required by applicable law.

(f) Compliance; Modification. The Asset Representations Reviewer will cooperate
with and provide information to the Issuer regarding the Asset Representations
Reviewer’s compliance with this Section 6.02. The Asset Representations Reviewer
and the Issuer agree to modify this Section 6.02 as necessary for either party
to comply with applicable law.

(g) Audit of Asset Representations Reviewer. The Asset Representations Reviewer
will permit the Issuer and its authorized representatives to audit the Asset
Representations Reviewer’s compliance with this Section 6.02 during the Asset
Representations Reviewer’s normal business hours on reasonable advance notice to
the Asset Representations Reviewer, and not more than once during any year
unless circumstances necessitate additional audits. The Issuer agrees to make
reasonable efforts to schedule any audit described in this Section 6.02 with the
inspections described in Section 5.04. The Asset Representations Reviewer will
also permit the Issuer and its authorized representatives during normal business
hours on reasonable advance notice to audit any service providers used by the
Asset Representations Reviewer to fulfill the Asset Representations Reviewer’s
obligations under this Agreement.

(h) Affiliates and Third Parties. If the Asset Representations Reviewer
processes the PII of the Issuer’s Affiliates or a third party when performing an
Asset Review, and if such Affiliate or third party is identified to the Asset
Representations Reviewer, such Affiliate or third party is an intended
third-party beneficiary of this Section 6.02, and this Agreement is intended to
benefit the Affiliate or third party. The Affiliate or third party may enforce
the PII related terms of this Section 6.02 against the Asset Representations
Reviewer as if each were a signatory to this Agreement.

 

13



--------------------------------------------------------------------------------

ARTICLE VII.

REMOVAL, RESIGNATION

Section 7.01 Eligibility of the Asset Representations Reviewer.

The Asset Representations Reviewer must be a Person who (a) is not Affiliated
with the Sponsor, the Transferor, the Servicer, the Indenture Trustee, the Owner
Trustee or any of their Affiliates and (b) was not, and is not Affiliated with a
Person that was, engaged by the Sponsor or any Underwriter to perform any due
diligence on the Leases prior to the Closing Date.

Section 7.02 Resignation and Removal of Asset Representations Reviewer.

(a) No Resignation. The Asset Representations Reviewer will not resign as Asset
Representations Reviewer except if (i) the Asset Representations Reviewer no
longer meets the eligibility requirements in Section 7.01 or (ii) the Asset
Representations Reviewer has determined that the performance of its duties under
this Agreement is no longer permissible under applicable law and there is no
reasonable action that it could take to make the performance of its obligations
under this Agreement permitted under applicable law. Upon the occurrence of one
of the foregoing events, the Asset Representations Reviewer shall promptly
resign and the Servicer shall appoint a successor Asset Representations
Reviewer. The Asset Representations Reviewer will deliver a notice of its
resignation and an Opinion of Counsel supporting its determination to the Issuer
and the Servicer.

(b) Removal. If any of the following events occur, the Servicer, by notice to
the Asset Representations Reviewer and the Issuer, may remove the Asset
Representations Reviewer and terminate its rights and obligations under this
Agreement:

(i) the Asset Representations Reviewer no longer meets the eligibility
requirements in Section 7.01;

(ii) the Asset Representations Reviewer breaches of any of its representations,
warranties, covenants or obligations in this Agreement; or

(iii) a Bankruptcy Event of the Asset Representations Reviewer occurs.

(c) Notice of Resignation or Removal. The Issuer will notify the Servicer, the
Owner Trustee, the Transferor and the Indenture Trustee of any resignation or
removal of the Asset Representations Reviewer.

(d) Continue to Perform After Resignation or Removal. No resignation or removal
of the Asset Representations Reviewer will be effective, and the Asset
Representations Reviewer will continue to perform its obligations under this
Agreement, until a successor Asset Representations Reviewer has accepted its
engagement according to Section 7.03(b).

 

14



--------------------------------------------------------------------------------

Section 7.03 Successor Asset Representations Reviewer.

(a) Engagement of Successor Asset Representations Reviewer. Following the
resignation or removal of the Asset Representations Reviewer, the Servicer will
engage a successor Asset Representations Reviewer who meets the eligibility
requirements of Section 7.01.

(b) Effectiveness of Resignation or Removal. No resignation or removal of the
Asset Representations Reviewer will be effective until the successor Asset
Representations Reviewer has executed and delivered to the Issuer and the
Servicer an agreement accepting its engagement and agreeing to perform the
obligations of the Asset Representations Reviewer under this Agreement or
entering into a new agreement with the Issuer and the Servicer on substantially
the same terms as this Agreement.

(c) Transition and Expenses. If the Asset Representations Reviewer resigns or is
removed, the Asset Representations Reviewer will cooperate with the Issuer and
the Servicer and take all actions reasonably requested to assist the Issuer in
making an orderly transition of the Asset Representations Reviewer’s rights and
obligations under this Agreement to the successor Asset Representations
Reviewer. The Asset Representations Reviewer will pay the reasonable expenses of
transitioning the Asset Representations Reviewer’s obligations under this
Agreement and preparing the successor Asset Representations Reviewer to take on
the obligations on receipt of an invoice with reasonable detail of the expenses
from the Issuer and the Servicer or the successor Asset Representations
Reviewer.

Section 7.04 Merger, Consolidation or Succession.

Any Person (a) into which the Asset Representations Reviewer is merged or
consolidated, (b) resulting from any merger or consolidation to which the Asset
Representations Reviewer is a party or (c) succeeding to the business of the
Asset Representations Reviewer, if that Person meets the eligibility
requirements in Section 7.01, will be the successor to the Asset Representations
Reviewer under this Agreement. Such Person will execute and deliver to the
Issuer and the Servicer an agreement to assume the Asset Representations
Reviewer’s obligations under this Agreement (unless the assumption happens by
operation of law).

ARTICLE VIII.

OTHER AGREEMENTS

Section 8.01 Independence of the Asset Representations Reviewer.

The Asset Representations Reviewer will be an independent contractor and will
not be subject to the supervision of, or deemed to be the agent of, the Issuer,
the Indenture Trustee or the Owner Trustee for the manner in which it
accomplishes the performance of its obligations under this Agreement. None of
the Issuer, the Indenture Trustee or the Owner Trustee shall be responsible for
monitoring the performance of the Asset Representations Reviewer or liable to
any Person for the failure of the Asset Representations Reviewer to perform its
obligations hereunder. Unless authorized by the Issuer, the Indenture Trustee or
the Owner Trustee, respectively, the Asset Representations Reviewer will have no
authority to act for or represent

 

15



--------------------------------------------------------------------------------

the Issuer, the Indenture Trustee or the Owner Trustee and will not be
considered an agent of the Issuer, the Indenture Trustee or the Owner Trustee.
Nothing in this Agreement will make the Asset Representations Reviewer and
either of the Issuer, the Indenture Trustee or the Owner Trustee members of any
partnership, joint venture or other separate entity or impose any liability as
such on any of them.

Section 8.02 No Petition.

Each party hereto agrees that, prior to the date which is one year and one day
after payment in full of all obligations of each Bankruptcy Remote Party in
respect of all securities issued by any Bankruptcy Remote Party (a) such party
hereto shall not authorize any Bankruptcy Remote Party to commence a voluntary
winding-up or other voluntary case or other proceeding seeking liquidation,
reorganization or other relief with respect to such Bankruptcy Remote Party or
its debts under any bankruptcy, insolvency or other similar law now or hereafter
in effect in any jurisdiction or seeking the appointment of an administrator, a
trustee, receiver, liquidator, custodian or other similar official with respect
to such Bankruptcy Remote Party or any substantial part of its property or to
consent to any such relief or to the appointment of or taking possession by any
such official in an involuntary case or other proceeding commenced against such
Bankruptcy Remote Party, or to make a general assignment for the benefit of its
creditors generally, any party hereto or any other creditor of such Bankruptcy
Remote Party, and (b) such party shall not commence or join with any other
Person in commencing any proceeding against such Bankruptcy Remote Party under
any bankruptcy, reorganization, liquidation or insolvency law or statute now or
hereafter in effect in any jurisdiction. This Section 8.02 shall survive the
termination of this Agreement.

Section 8.03 Limitation of Liability of Owner Trustee.

Notwithstanding anything contained herein to the contrary, (a) this instrument
has been signed by Deutsche Bank Trust Company Delaware not in its individual
capacity but solely in its capacity as Owner Trustee of the Issuer, in the
exercise of the powers and authority conferred and vested in it, (b) each of the
representations, undertakings and agreements herein made on the part of the
Issuer is made and intended not as personal representations, undertakings and
agreements by Deutsche Bank Trust Company Delaware but is made and intended for
the purpose for binding only the Issuer, (c) nothing herein contained shall be
construed as creating any liability on Deutsche Bank Trust Company Delaware,
individually or personally, to perform any covenant either expressed or implied
contained herein, all such liability, if any, being expressly waived by the
parties hereto and by any Person claiming by, through or under the parties
hereto, (d) Deutsche Bank Trust Company Delaware has made no investigation as to
the accuracy or completeness of any representations and warranties made by the
Issuer in this Agreement, and (e) under no circumstances shall Deutsche Bank
Trust Company Delaware be personally liable for the payment of any indebtedness
or expenses of the Issuer or be liable for the breach or failure of any
obligation, representation, warranty or covenant made or undertaken by the
Issuer under this Agreement or any other related documents.

 

16



--------------------------------------------------------------------------------

Section 8.04 Termination of Agreement.

This Agreement will terminate, except for the obligations under Article VI and
Sections 5.02 and 5.03, on the earlier of (a) the payment in full of all
outstanding Notes and the satisfaction and discharge of the Indenture and
(b) the date the Issuer is terminated under the Trust Agreement.

ARTICLE IX.

MISCELLANEOUS PROVISIONS

Section 9.01 Amendments.

(a) Any term or provision of this Agreement may be amended by the Servicer and
the Asset Representations Reviewer without the consent of the Indenture Trustee,
any Noteholder, the Issuer, the Owner Trustee or any other Person subject to the
satisfaction of one of the following conditions:

(i) the Servicer delivers an Opinion of Counsel to the Indenture Trustee to the
effect that such amendment will not materially and adversely affect the
interests of the Noteholders;

(ii) the Servicer delivers an Officer’s Certificate to the Indenture Trustee to
the effect that such amendment will not materially and adversely affect the
interests of the Noteholders; or

(iii) the Rating Agency Condition is satisfied with respect to such amendment
and the Servicer notifies the Indenture Trustee in writing that the Rating
Agency Condition is satisfied with respect to such amendment;

provided, that no amendment pursuant to this Section 9.01 shall be effective
which affects the rights, protections or duties of the Indenture Trustee or the
Owner Trustee without the prior written consent of such Person.

(b) This Agreement may also be amended from time to time by the Servicer and the
Asset Representations Reviewer with the consent of the Holders of Notes
evidencing not less than a majority of the aggregate principal balance of the
Outstanding Notes for the purpose of adding any provisions to or changing in any
manner or eliminating any of the provisions of this Agreement or of modifying in
any manner the rights of the Noteholders. It will not be necessary for the
consent of Noteholders to approve the particular form of any proposed amendment
or consent, but it will be sufficient if such consent approves the substance
thereof. The manner of obtaining such consents (and any other consents of
Noteholders provided for in this Agreement) and of evidencing the authorization
of the execution thereof by Noteholders will be subject to such reasonable
requirements as the Indenture Trustee may prescribe, including the establishment
of record dates pursuant to the Note Depository Agreement.

 

17



--------------------------------------------------------------------------------

Section 9.02 Assignment; Benefit of Agreement; Third Party Beneficiaries.

(a) Assignment. Except as stated in Section 7.04, this Agreement may not be
assigned by the Asset Representations Reviewer without the consent of the Issuer
and the Servicer.

(b) Benefit of Agreement; Third-Party Beneficiaries. This Agreement is for the
benefit of and will be binding on the parties and their permitted successors and
assigns. The Owner Trustee and the Indenture Trustee, for the benefit of the
Noteholders, will be third-party beneficiaries of this Agreement and may enforce
this Agreement against the Asset Representations Reviewer and the Servicer. No
other Person will have any right or obligation under this Agreement.

Section 9.03 Notices.

All demands, notices and communications hereunder shall be in writing and shall
be delivered or mailed by registered or certified first-class United States
mail, postage prepaid, hand delivery, prepaid courier service, or by telecopier
or electronic mail, and addressed in each case as set forth on Schedule II to
the Indenture or at such other address as any party shall have provided to the
other parties in writing. Delivery shall occur only upon receipt or reported
tender of such communication by an officer of the recipient entitled to receive
such notices located at the address of such recipient for notices hereunder.

Section 9.04 GOVERNING LAW.

THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES
HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS, WITHOUT GIVING
EFFECT TO PRINCIPLES OF CONFLICTS OF LAW (OTHER THAN SECTIONS 5-1401 AND 5-1402
OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK).

Section 9.05 Submission to Jurisdiction; Waiver of Jury Trial.

EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY:

(a) SUBMITS FOR ITSELF AND ITS PROPERTY IN ANY LEGAL ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT OR ANY DOCUMENTS EXECUTED AND DELIVERED IN CONNECTION
HEREWITH, OR FOR RECOGNITION AND ENFORCEMENT OF ANY JUDGMENT IN RESPECT THEREOF,
TO THE NONEXCLUSIVE GENERAL JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK,
THE COURTS OF THE UNITED STATES OF AMERICA FOR THE SOUTHERN DISTRICT OF NEW YORK
AND APPELLATE COURTS FROM ANY THEREOF;

 

18



--------------------------------------------------------------------------------

(b) CONSENTS THAT ANY SUCH ACTION OR PROCEEDING MAY BE BROUGHT AND MAINTAINED IN
SUCH COURTS AND WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE
VENUE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT OR THAT SUCH ACTION OR
PROCEEDING WAS BROUGHT IN AN INCONVENIENT COURT AND AGREES NOT TO PLEAD OR CLAIM
THE SAME;

(c) AGREES THAT SERVICE OF PROCESS IN ANY SUCH ACTION OR PROCEEDING MAY BE
EFFECTED BY MAILING A COPY THEREOF BY REGISTERED OR CERTIFIED MAIL (OR ANY
SUBSTANTIALLY SIMILAR FORM OF MAIL), POSTAGE PREPAID, TO SUCH PERSON AT ITS
ADDRESS DETERMINED IN ACCORDANCE WITH SECTION 9.03;

(d) AGREES THAT NOTHING HEREIN SHALL AFFECT THE RIGHT TO EFFECT SERVICE OF
PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR SHALL LIMIT THE RIGHT TO SUE IN
ANY OTHER JURISDICTION; AND TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH
PARTY HERETO IRREVOCABLY WAIVES ALL RIGHT OF TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM BASED ON, OR ARISING OUT OF, UNDER OR IN CONNECTION
WITH THIS AGREEMENT, ANY OTHER TRANSACTION DOCUMENT, OR ANY MATTER ARISING
HEREUNDER OR THEREUNDER.

Section 9.06 No Waiver; Remedies.

No party’s failure or delay in exercising a power, right or remedy under this
Agreement will operate as a waiver. No single or partial exercise of a power,
right or remedy will preclude any other or further exercise of the power, right
or remedy or the exercise of any other power, right or remedy. The powers,
rights and remedies under this Agreement are in addition to any powers, rights
and remedies under law.

Section 9.07 Severability.

In case any provision in this Agreement shall be invalid, illegal or
unenforceable, the validity, legality, and enforceability of the remaining
provisions shall not in any way be affected or impaired thereby.

Section 9.08 Headings.

The article and section headings hereof have been inserted for convenience of
reference only and shall not be construed to affect the meaning, construction or
effect of this Agreement.

Section 9.09 Counterparts.

This Agreement may be executed in any number of counterparts, each of which so
executed shall be deemed to be an original, but all such counterparts shall
together constitute but one and the same instrument.

[Remainder of Page Left Blank]

 

19



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Issuer, the Servicer, the Administrator and the Asset
Representations Reviewer have caused their names to be signed hereto by their
respective officers thereunto duly authorized as of the date first above
written.

 

VOLKSWAGEN AUTO LEASE TRUST 2019-A, as Issuer

By:   Deutsche Bank Trust Company Delaware, not in its individual capacity, but
solely as Owner Trustee By:  

/s/ Mark DiGiacomo

  Name: Mark DiGiacomo   Title: Attorney in Fact By:  

/s/ Jennifer Freda

  Name: Jennifer Freda   Title: Attorney in Fact VW CREDIT, INC., as Servicer
By:  

/s/ David Rands

  Name: David Rands   Title: Executive Vice President and Chief Financial
Officer By:  

/s/ Jens Schreiber

  Name: Jens Schreiber   Title: Treasurer CLAYTON FIXED INCOME SERVICES LLC, as
Asset Representations Reviewer By:  

/s/ Robert Harris

  Name: Robert Harris   Title: Secretary



--------------------------------------------------------------------------------

Schedule A

Representations and Warranties, Review Materials and Tests

[Attached]



--------------------------------------------------------------------------------

Schedule A

REPRESENTATIONS AND WARRANTIES, REVIEW MATERIALS AND TESTS

Representation

(1) Ownership:

 

  a)

As of the Cut-Off Date, good and valid ownership of each Unit will be validly
and effectively vested in the Origination Trust, free and clear of all Adverse
Claims, except for Permitted Liens (and no Adverse Claim, other than an Adverse
Claim of the type described in clause (1)(f) of the definition of Permitted
Liens, shall be noted on the certificate of title for any Vehicle included in
any such Unit).

 

  b)

As of the Closing Date, good and valid ownership of the beneficial interest in
each Unit will be validly and effectively conveyed to, and vested in the Buyer,
free and clear of all Adverse Claims, except for Permitted Liens.

Documents

Lease

Title documents

Procedures to be Performed

 

  (i)

Review the title documents (including any applications for title or DMV
registration forms) and confirm the Origination Trust is listed as the owner of
the related Vehicle.

 

  (ii)

Confirm no marks or notations on the Lease indicating that it has been pledged,
assigned or otherwise conveyed to any Person other than the Origination Trust.

 

  (iii)

Review the title documents and confirm the VIN number matches that which is
recorded on the Lease.

 

  (iv)

If steps (i) through (iii) are confirmed, this will be a Test Pass.

Representation

(2) Event of Loss: As of the Cut-Off Date, to the Seller’s knowledge, no Vehicle
included in any such Unit was subject to an event which would constitute an
Event of Loss.

Documents

Lease file

Procedures to be Performed

 

  (i)

Confirm there is no indication within the lease file that the related Vehicle
was subject to an event which would constitute an Event of Loss.

 

  (ii)

If step (i) is confirmed, this will be a Test Pass.

Representation

(3) Eligible Units: As of the Cut-Off Date, each Unit included in the
Transaction SUBI Portfolio was an Eligible Unit (as described below in
Representations (i) through (xix).

Documents

Lease

Data tape

Title documents

Procedures to be Performed

 

  (i)

Confirm that the test questions for Representations (i) through (xxi) below are
confirmed.

 

  (ii)

If step (i) is confirmed, this will be a Test Pass.



--------------------------------------------------------------------------------

Representation

Each Unit:

 

  (i)

the Lessee of which (i) is a resident of, or organized under the laws of and
with its chief executive office in, the United States, (ii) is not an Affiliate
of VCI, (iii) is not a government or a governmental subdivision or agency,
(iv) is not shown on the Servicer’s records as a debtor in a pending Bankruptcy
Event and (v) is not the Lessee of any Defaulted Lease.

 

  (ii)

for which the related Vehicle, to VCI’s knowledge, was not subject to an event
which would constitute a Casualty with respect to such Vehicle.

 

  (iii)

for which the related Lease is an “account” or “chattel paper” within the
meaning of Section 9-102 of the UCC of all applicable jurisdictions.

 

  (iv)

for which the related Lease constitutes the legal, valid and binding obligation
of the related Lessee enforceable against such Lessee in accordance with its
terms subject to no offset, counterclaim, defense or other Adverse Claim.

 

  (v)

for which (i) good and valid ownership of such Lease has validly and effectively
vested in the Origination Trust and (ii) as of the Closing Date, good and valid
ownership of the beneficial interest of such Lease will be validly and
effectively conveyed to, and vested in the Transferor, in each case, free and
clear of all adverse claims, except for Permitted Liens.

 

  (vi)

for which the related Lease arises under a contract that does not require the
Lessee under such contract to consent to the transfer, sale or assignment of the
rights of the Origination Trust under such contract.

 

  (vii)

for which the related Lease does not, in whole or in part, materially contravene
any law, rule or regulation applicable thereto (including, without limitation,
those relating to usury, truth in lending, fair credit billing, fair credit
reporting, equal credit opportunity, fair debt collection practices and
privacy).

 

  (viii)

for which the related Lease was not originated in, or is subject to the laws of,
any jurisdiction under which the transfer and assignment of a beneficial
interest in such Vehicle pursuant to a transfer of the Transaction SUBI
Certificate or the Transaction SUBI is unlawful, void or voidable.

 

  (ix)

for which the related Lease was originated in compliance, and complies in all
material respects, with all material applicable legal requirements.

 

  (x)

which was generated in the ordinary course of the Origination Trust’s business.

 

  (xi)

for which only one original of the related Lease exists, which is held by the
Servicer on behalf of the Origination Trust.

 

  (xii)

for which there is no credit-related recourse to the related Dealer.

 

  (xiii)

for which the related Lease is in full force and effect, and has not been
satisfied, subordinated or rescinded.

 

  (xiv)

for which the related Lease requires the related Lessee to obtain physical
damage insurance covering the related Vehicle in accordance with the Servicer’s
Customary Servicing Practices, was originated in compliance with the Servicer’s
Customary Servicing Practices and otherwise complies with the Servicer’s
Customary Servicing Practices.

 

  (xv)

for which the related Lease has a remaining term to maturity, as of the Cut-Off
Date, greater than or equal to 3 months and less than or equal to 44 months and
had an original lease term greater than or equal to 24 months and less than or
equal to 48 months.

 

2



--------------------------------------------------------------------------------

  (xvi)

which is not more than 30 days past due as of the Cut-Off Date and is not a
Defaulted Lease.

 

  (xvii)

for which the related Lease is payable solely in U.S. dollars.

 

  (xviii)

which has a Securitization Value, as of the Cut-Off Date, not greater than
$85,000.

 

  (xix)

for which the related Lease provides for substantially equal monthly payments
and level payments that fully amortize the adjusted capitalized cost of the
Lease to the related Stated Residual Value over the term of such Lease.

 

  (xx)

for which the related Lease was originated on or after December 19, 2015.

 

  (xxi)

for which the related Vehicle is a new Volkswagen brand or Audi brand vehicle,
in each case, that is not a diesel engine vehicle.

Documents

Lease

Data tape

Title documents

Lease file

Procedures to be Performed

 

  (i)

Lessee

 

  a.

Review the Lease and confirm the Lessee’s address is located within the United
States.

 

  b.

Review the Lease and confirm the Lessee is not an Affiliate of VCI, or a
government or a governmental subdivision or agency.

 

  c.

Confirm with Servicer that Lessee is not shown on the Servicer’s records as a
debtor in a pending Bankruptcy Event and is not in default.

 

  (ii)

Casualty

 

  a.

Confirm there is no indication within the lease file that the related Vehicle
was subject to an event which would constitute a Casualty with respect to such
Vehicle.

 

  (iii)

“Account” or “chattel paper”

 

  a.

Review the Lease and confirm Lease is an “account” or “chattel paper” within the
meaning of Section 9-102 of the UCC of all applicable jurisdictions.

 

  (iv)

Legal, valid and binding obligation of Lessee

 

  a.

Review the Lease and confirm Lease has been fully executed by the related
Lessee.

 

  b.

Confirm that the Vehicle Identification Number (VIN) on the Lease matches the
VIN on the title documents.

 

  (v)

Good and valid ownership

 

  a.

Review the title documents (including any applications for title or DMV
registration forms) and confirm the Origination Trust is listed as the owner of
the related Vehicle.

 

  b.

Review the lease file and confirm no marks or notations indicating that it has
been pledged, assigned or otherwise conveyed to any Person other than the
Origination Trust.

 

  c.

Review the title documents and confirm the VIN number matches that which is
recorded on the Lease.

 

  (vi)

Consent

 

  a.

Review the Lease and confirm that Lessee does not need to consent to the
transfer, sale or assignment of the rights of the Origination Trust under such
contract.

 

  (vii)

Law, rule or regulation

 

3



--------------------------------------------------------------------------------

  a.

Review the Lease and confirm the form number and revision date are on the list
of approved lease forms.

 

  b.

Review the data tape and confirm that there is no evidence of any judgment
against VCI indicating that the lease does not violate any applicable law, rule
or regulation.

 

  (viii)

Transfer of the Transaction SUBI Certificate and the Transaction SUBI

 

  a.

Review the data tape and confirm that there is no evidence of any judgment
against VCI indicating that the lease does not violate any applicable law
regarding the transfer of the Transaction SUBI Certificate or the Transaction
SUBI.

 

  (ix)

Compliance with material applicable legal requirements

 

  a.

Review the Lease and confirm the form number and revision date are on the list
of approved lease forms.

 

  b.

Review the data tape and confirm that there is no evidence of any judgment
against VCI indicating that the lease was originated in violation of applicable
law.

 

  c.

Review the data tape and confirm that there is no evidence of any Lessee
alleging non-compliance.

 

  (x)

Ordinary course of the Origination Trust’s business

 

  a.

Review the Lease and confirm the form number and revision date are on the list
of approved lease forms.

 

  (xi)

One original

 

  a.

Review the Lease and confirm that the Lease either constitutes an electronically
authenticated original, or is marked “Authoritative Copy.”

 

  (xii)

No credit-related recourse

 

  a.

Confirm the Lease form number and revision date are on the list of approved
forms.

 

  (xiii)

Full force and effect

 

  a.

Confirm there is no indication within the lease file that the Lease has been
satisfied, subordinated or rescinded.

 

  (xiv)

Servicer’s Customary Servicing Practices

 

  a.

Review the Lease and confirm the form number and revision date are on the list
of approved lease forms.

 

  b.

Review the data tape and confirm that the Lease was automatically approved by
VCI’s electronic decisioning model, or if not automatically approved, was
approved by a VCI credit analysis with appropriate approval authority.

 

  (xv)

Remaining term to maturity; original lease term

 

  a.

Review the data tape and confirm the Lease has a remaining term to maturity, as
of the Cut-Off Date, which does not exceed the maximum allowable number of
months.

 

  b.

Review the Lease and confirm the number of payments, including any first and
last payment if applicable, is within the original lease term limits.

 

  (xvi)

Defaulted Lease

 

  a.

Review the data tape and confirm the Lease is not more than 30 days past due as
of the Cut-Off Date.

 

  b.

Review the data tape and confirm that, if the related Vehicle has been
repossessed, it has been charged off.

 

  c.

Review the data tape and confirm that the Lease has not been charged off.

 

  (xvii)

U.S. Dollars

 

  a.

Review the Lease and confirm that all amounts are reported in U.S. dollars.

 

4



--------------------------------------------------------------------------------

  (xviii)

Securitization Value

 

  a.

Review the data tape and confirm the Lease has a Securitization Value that does
not exceed the maximum allowable dollar amount.

 

  (xix)

Amortization

 

  a.

Review the Lease and confirm the product of the number of payments and the base
monthly payment, together with any first and last payments, if applicable, is
equal to the total of base monthly payments.

 

  b.

Review the Lease and confirm the adjusted capitalized cost minus the Stated
Residual Value is equal to the depreciation and any amortized amounts.

 

  c.

Review the Lease and confirm that the depreciation and any amortized amounts
equals the total of base monthly payments.

 

  (xx)

Origination Date

 

  a.

Review the Lease and confirm it was originated on or after the oldest allowable
date of origination.

 

  (xxi)

New Volkswagen or Audi vehicle that is not a diesel engine vehicle

 

  a.

Review the Lease and confirm the related Vehicle is a new vehicle.

 

  b.

Review the Lease and confirm the related Vehicle’s make is within guidelines.

 

  (xxii)

If steps (i) through (xxi) are confirmed, then this will be a Test Pass.

Representation

(4) Amortization of Leases: The Lease included in such Unit was written on a
constant yield basis and provides for substantially equal monthly payments, such
that, at the end of the lease term, the capitalized cost has been amortized to
an amount equal to the Stated Residual Value of the related Vehicle.

Documents

Lease

Procedures to be Performed

 

  (i)

Review the Lease and confirm the product of the number of payments and the base
monthly payment, together with any first and last payments, if applicable, is
equal to the total of base monthly payments.

 

  (i)

Review the Lease and confirm the adjusted capitalized cost minus the Stated
Residual Value is equal to the depreciation and any amortized amounts.

 

  (ii)

Review the Lease and confirm that the depreciation and any amortized amounts
equals the total of base monthly payments.

 

  (iii)

If steps (i) through (iii) are confirmed, this will be a Test Pass.

Representation

(5) Valid Assignment: No Transaction Lease was originated in, or is subject to
the laws of, any jurisdiction under which the transfer and assignment of a
beneficial interest in such Transaction Vehicle pursuant to a transfer of the
Transaction SUBI Certificate or the Transaction SUBI or any other transaction
contemplated hereunder to occur on or about the Closing Date, is unlawful, void
or voidable. No Transaction Vehicle is subject to the laws of any jurisdiction
under which the transfer and assignment of a beneficial interest in such Vehicle
pursuant to transfer of the Transaction SUBI Certificate or the Transaction
SUBI, or any other transaction contemplated hereunder to occur on or about the
Closing Date, is unlawful, void or voidable

Documents

Lease

 

5



--------------------------------------------------------------------------------

Procedures to be Performed

 

  (i)

Review the data tape and confirm that there is no evidence of any judgment
against VCI indicating that the lease does not violate any applicable law
regarding the transfer of the Transaction SUBI Certificate or the Transaction
SUBI.

 

  (ii)

If step (i) is confirmed, this will be a Test Pass.

Representation

(6) Aggregate Securitization Value: As of the Cut-Off Date, the aggregate
Securitization Value of all Transaction Units was $1,529,411,767.03.

Documents

Data tape

Procedures to be Performed

 

  (i)

Review the data tape and confirm all the Leases have an aggregate Securitization
Value noted.

 

  (ii)

If step (i) is confirmed, this will be a Test Pass.

Representation

(7) Location of Leases: As of the Closing Date, the files and records for each
Unit included in the Transaction SUBI Portfolio are maintained at the offices of
the Servicer.

Documents

None

Procedures to be Performed

 

  (i)

Confirm the location of the Lease with the Servicer.

 

  (ii)

If step (i) is confirmed, this will be a Test Pass.

Representation

(8) Accuracy of Information: The information relating to each Unit set forth on
Schedule 1 to the Transaction SUBI Supplement is true and correct in all
material respects.

Documents

Data tape

Procedures to be Performed

 

  (i)

Review the data tape and confirm that the terms of the Unit match the terms of
the Unit from the Lease.

 

  (ii)

If step (i) is confirmed, this will be a Test Pass.

 

6